Citation Nr: 0523759	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  02-20 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The appellant served on active duty from January 1968 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that determination, the RO 
denied the appellant's claim of entitlement to service 
connection for squamous cell carcinoma.  He disagreed and 
perfected this appeal.  

The appellant testified at an August 2003 Travel Board 
Hearing before the undersigned Acting Veterans Law Judge.  In 
June 2004, the Board remanded the case to the RO for 
additional evidentiary development.  


FINDINGS OF FACT

1.  The appellant served in the Republic of Vietnam from July 
1968 to July 1969, where he is presumed to have been exposure 
to Agent Orange of another herbicide agent.  

2.  The appellant's diagnosed squamous cell carcinoma is 
related to the appellant's alleged exposure to herbicide 
agents.  


CONCLUSION OF LAW

Squamous cell carcinoma, claimed as a result of exposure to a 
herbicide agent in the Republic of Vietnam, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Before addressing the claim directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In a VCAA letter dated in June 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Moreover, by 
virtue of the Board's action in this case granting the 
benefit sought, no prejudice results to the appellant based 
on consideration of his appeal at this time.  

Analysis

The appellant seeks service connection for squamous cell 
carcinoma, claimed as secondary to Agent Orange exposure.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2004).  Service connection may also 
be awarded for certain disabilities, such as malignant 
tumors, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2004).  

Because the appellant served in Vietnam during the period 
between July 1968 to July 1969, he is presumed to have been 
exposed to herbicides during such service.  38 C.F.R. 
§ 3.307(a)(6) (2004).  Veterans with herbicide exposure who 
subsequently develop a specified disability to a compensable 
degree within a time limit indicated by statute will be 
awarded service connection for such a disability, provided 
other evidence does not rebut this presumption.  Among the 
specified disorders are cancers of the respiratory system 
manifesting at any time subsequent to exposure.  Respiratory 
cancers are defined as including those of the trachea, 
larynx, lungs, and bronchus.  38 U.S.C.A. §§ 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.308, 3.309 (2004).  

The appellant alleges he has a respiratory cancer, first 
shown in 1996, that is related to his presumed exposure to 
herbicide agents in Vietnam from July 1968 to July 1969.  The 
service medical records are of course negative for any 
diagnosis of or treatment for squamous cell carcinoma.  A CT 
scan in April 1996 showed multiple irregular nodular 
densities in the right perivascular space extending along the 
right lateral to the carotid vessels from the mandibular 
angle to the hyoid bone level suggesting probable enlarged 
cervical lymph nodes.  In May 1996, the appellant underwent a 
triple endoscopy (direct laryngoscopy, bronchoscopy, and 
esophagoscopy) and random biopsy, with right radial neck 
dissection.  The resulting pathology report assessed a right 
neck mass that was likely squamous cell carcinoma of unknown 
primary site, and indicated that biopsy of the right base of 
the tongue showed early invasive squamous cell carcinoma 
arising from extensive squamous cell carcinoma in situ.  
There were also similar findings involving biopsy of the 
right jugular lymph node, the cervical lymph nodes, and the 
base of the right skull.  A physician's consultation note 
four days later discussed the procedure, and reported the 
appellant had squamous cell carcinoma of the right side of 
the base of the tongue, which was a subclinical finding as 
the operative notation was that the tongue was soft without 
any signs of tumor grossly.  Treatment records in June 1996 
indicated that the appellant's diagnosis was squamous cell 
carcinoma of the right base of the tongue.  

VA examination in December 2001 diagnosed status post 
squamous cell carcinoma of the larynx, treated with a right 
radical neck dissection and radiation therapy.  The examiner 
discussed the appellant's history of presumed exposure to 
herbicide agents in Vietnam and the discovery in May 1996 of 
"cancer of the throat".  

Thus, the record shows that the appellant has squamous cell 
carcinoma, which was variously identified as involving the 
tongue, the larynx, and the lymph nodes of the neck and the 
nasopharynx.  The May and June 1996 private medical records 
suggested that the primary site of the cancer was the tongue, 
which is not listed at 38 C.F.R. § 3.309(e) (2004).  The VA 
examination of December 2001, though, identified the cancer 
as involving the larynx, which is defined as a respiratory 
cancer pursuant to section 3.309(e).  This is the key 
question in this case, and to address that question the Board 
in June 2004 remanded the case to the RO for a medical 
opinion regarding the original site of the cancer.  

The appellant underwent a VA examination in July 2004.  After 
examining the appellant and reviewing the medical record, the 
examiner provided an impression of metastatic squamous cell 
carcinoma to the right neck nodes from the base of the right 
tongue.  The examiner then opined, "This is a form of 
aerodigestive carcinoma of the head and neck which includes 
primary lung and upper esophageal carcinoma."  From this 
opinion, it is not clear whether the examiner is confirming 
the base of the right tongue as the primary site of the 
cancer, or is simply reciting the information obtained from 
the medical records as part of his diagnosis.  Moreover, his 
comment regarding aerodigestive carcinoma of the head and 
neck and primary lung and upper esophageal carcinoma, 
confuses the issues in this case and raises more questions 
that it answers.  Most importantly, the examiner failed to 
respond to the Board's inquiry as to whether the primary site 
of the cancer involved the larynx or trachea, and if not 
whether the cancer could otherwise be related to the 
appellant's presumed exposure to herbicide agents in Vietnam.  

The examination is inadequate, which leaves the Board with 
two conflicting sets of medical information that yield 
opposite results.  The 1996 private medical records point to 
the tongue being the primary site of the cancer.  The 2001 VA 
examination diagnosed cancer of the larynx.  The case 
involves an equal degree of positive and negative evidence on 
the question, and reasonable doubt is applied in the 
appellant's favor.  In light of the evidence and based on 
this analysis, it is the determination of the Board that the 
appellant's squamous cell carcinoma involves a respiratory 
cancer of the larynx manifested to a compensable degree so as 
to warrant service connection.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for squamous cell carcinoma 
is granted.  



	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


